 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8

 9   DOUGAL SAMUELS,                                        Case No. 1:10-cv-00585-DAD-EPG (PC)
10                                            Plaintiff, ORDER OVERRULING PLAINTIFF’S
                                                         OBJECTIONS TO COUNTY
11                  v.                                   DEFENDANTS’ REQUEST FOR BRIEF
                                                         EXTENSION OF TIME TO FILE ANSWER
12
     PAM AHLIN, et al.,                                     (ECF NO. 108)
13
                                          Defendants.
14

15

16         On October 15, 2018, the County Defendants filed a motion for an extension of time in
17   which to file their answer. (ECF No. 106). As there is a pending motion for reconsideration of
18   the order denying their motion to dismiss, the County Defendants asked that they be given five
19   days from the date of the Court’s ruling on the motion for reconsideration to file their answer,
20   unless a different time frame is stated in the ruling.
21         On October 17, 2018, the Court granted the County Defendants’ request. (ECF No. 107).
22         On October 25, 2018, Plaintiff filed objections to the County Defendants’ Request. (ECF
23   No. 108). Plaintiff appears to argue that the request is moot because his request for an extension
24   of time to object to the findings and recommendations was denied.           However, the County
25   Defendants’ request for an extension of time to file their answer is not related to Plaintiff’s
26   request for an extension of time to respond to objections that were already overruled. Thus, the
27   County Defendants’ request for an extension is not moot.
28
                                                        1
 1        Plaintiff also argues that the County Defendants should not be allowed to request

 2   reconsideration of District Judge Dale A. Drozd’s order denying the County Defendants’ motion

 3   to dismiss. However, the request for an extension of time relates to when the County Defendants

 4   must file their answer. The legal issue regarding whether reconsideration is proper is before

 5   Judge Drozd in the motion for reconsideration.

 6        Accordingly, IT IS ORDERED that Plaintiff’s objections to the County Defendants’ request
 7   for an extension of time are OVERRULED.
 8
     IT IS SO ORDERED.
 9

10      Dated:    October 26, 2018                            /s/
11                                                        UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
